Citation Nr: 1401935	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  07-22 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and brother


ATTORNEY FOR THE BOARD

D. M. Donahue, Counsel 


INTRODUCTION

The Veteran had active military service from April 1974 to March 1978.

The appeal comes before the Board of Veterans' Appeals (Board) from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran underwent a VA examination in February 2011.  During the VA examination, the Veteran was found to have hearing loss for VA purposes.  The examiner noted a history of noise exposure in service as he weans exposed to excessive noise from diesel and gasoline generators, indicating that hearing protection was worn.  The examiner also noted the Veteran reported civilian occupational noise exposure as a mechanic for 20 to 30 years, stating that hearing protection was worn.  After an audio examination, the examiner determined that there was no evidence that the hearing loss was aggravated by military service.  A military hearing test indicated no significant change in hearing from 1973 reference audiogram.  However, since there is no discharge exam, it is impossible to determine if there was aggravation of the pre-existing hearing loss after the 1976 audiological assessment without resorting to mere speculation.  In addition to military noise exposure, the Veteran's reported civilian occupational noise exposure likely contributed to his current hearing loss. 

As an opinion that cannot be resolved without speculation is inadequate, the Board remanded the claim in August 2012 for an additional VA opinion.  The claims file was returned to the August 2012 VA examination, and she opined that it is less likely than not that the Veteran's right ear hearing loss had its onset in service.  She also found that it was less likely than not that the Veteran's pre-existing left ear hearing loss was permanently aggravated by military service.  

Although the October 2012 addendum does not include discussion of the Veteran's civilian occupational history, the addendum was based on the August 2012 VA examination which noted that the Veteran had occupational noise exposure as a mechanic for 20 to 30 years.  There is no evidence in the file to suggest the Veteran was a civilian mechanic.  In a January 1994 Social Security Administration (SSA) activities of daily living questionnaire, the Veteran reported he loaded and unloaded trucks as employment.  A May 1994 SSA psychiatric evaluation noted he had a work history including manual labor, his most recent position having been in carpentry for one year.  A May 2008 VA progress note included a history of working construction and landscaping, longest time was four years as a carpenter.  During a February 2010 VA mental health examination, the Veteran reported a history of employment as a horticulturalist who worked in a nursery and in landscaping.  Given the discrepancy in the Veteran's reported civilian noise exposure, the Board finds another VA audio examination which includes an interview with the Veteran concerning his post-service noise exposure is necessary. 

Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should obtain any outstanding private or VA treatment records related to the Veteran's claimed disability.

2.  The Veteran should be afforded a VA audiological examination to determine the etiology of any current hearing loss.  In conjunction with the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  All indicated tests and studies are to be performed, and a comprehensive occupational history is to be obtained.  The examiner should specifically discuss the history of noise exposure during service, including due to diesel generators, and any reported noise exposure after service.  

In addition, after review of the record and examination of the Veteran, the examiner should provide opinions as to:

a.  whether it is at least as likely as not (50 percent or greater probability) that any current right ear hearing loss was incurred as a result of active service; and,

b.  whether it is at least as likely as not that any left ear hearing loss was aggravated by active service.  

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. C. MACKENZIE 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


